DETAILED ACTION
Claims 1-50 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 36 are objected to because of the following informalities:  typographical error – “allocating one or more network resources based at least one the traffic predictor” should be “allocating one or more network resources based at least on[[e]] the traffic predictor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildebrand (US 2012/0144038).

Regarding claim 1, Hildebrand teaches a computer-readable medium (server 20 could simply be… a data storage location – Hildebrand ¶0034) storing instructions that, when executed, cause:
receiving, by one or more computing devices, first information relating to network traffic parameters (the search engine element readily identifies… the recent increase in end user search terms – Hildebrand Step 114, Figure 4B);
receiving, by the one or more computing devices, second information relating to one or more contextual events having an effect on the network traffic parameters (the search engine element begins to see searches associated with this announcement – Hildebrand Step 112, Figure 4B);
correlating, by the one or more computing devices, the first information and the second information (the search engine element readily identifies that this announcement, and the recent increase in end user search terms, are associated with an event to which the server has expressed interest – Hildebrand Step 114, Figure 4B); and
allocating one or more network resources based on the correlation of the first information and the second information (the server takes a control action based on the incoming event data… the server deploys two additional caches at strategic geographic points in the network – Hildebrand Step 120, Figure 4B).

Regarding claim 2, Hildebrand teaches wherein the network traffic parameters comprise one or more of congestion (the search engine element readily identifies… the recent increase in end user search terms – Hildebrand Step 114, Figure 4B; ¶0045 states that the simplified flowcharts in Figures 4A-

Regarding claim 3, Hildebrand teaches wherein the second information comprises one or more of a call detail record, weather information, E911 information, website information, emergency broadcast information, video feed, news feed (the data feed service identifies a particular hyperlink within the news story – Hildebrand Step 202, Figure 5), or geological information source.

Regarding claim 4, Hildebrand teaches wherein the second information comprises one or more of a location (the data feed service identifies a particular hyperlink within the news story – Hildebrand Step 202, Figure 5), source identifier, readership level, or content type.

Regarding claim 5, Hildebrand teaches wherein the correlating the first information with the second information comprises comparing one or more network signatures of the network traffic parameters to portions of the second information (the strength of a given event [the second information relating to one or more contextual events] can be assessed [a form of comparison] in order to make predictive decisions about resources.  Further, the strength of the event could involve the number of hits being seen by the search engine, the frequency of keywords, the closeness of the words being identified by the search engine... etc. [examples of network signatures of the network traffic parameters] – Hildebrand ¶0037).

Regarding claim 6, Hildebrand teaches wherein the correlating the first information with the second information comprises identifying a traffic pattern based at least on the first information and the second information (the Bayesian filter can be fed the text or markup of popular sites that tend to 

Regarding claim 7, Hildebrand teaches further comprising applying a weight factor to at least a portion of the second information, wherein the correlating the first information with the second information is based at least in part on the applied weight factor (a Proportional/Integral/Derivative (PID) control loop could be used to more accurately predict load from a multitude of weighted inputs – Hildebrand ¶0025).

Regarding claim 8, Hildebrand teaches wherein the allocating the one or more network resources comprises allocating bandwidth to one or more services affected by the one or more contextual events (for example, bandwidth links can be provisioned in response to a predicted load – Hildebrand ¶0061).

Regarding claim 9, Hildebrand teaches wherein the allocating the one or more network resources comprises launching virtual instances to manage network traffic associated with the network traffic parameters (system 10 is configured to quickly deploy resources at the gallery’s website in order to avoid overwhelming (or even crashing) that website.  This can include provisioning… virtual machines – Hildebrand ¶0030).

Regarding claim 10, Hildebrand teaches wherein the one or more contextual events comprise one or more of a disruptive weather pattern, a voting results announcement, an emergency event, a 

Regarding claim 11, Hildebrand teaches a computer-readable medium (server 20 could simply be… a data storage location – Hildebrand ¶0034) storing instructions that, when executed, cause:
receiving, by one or more computing devices, contextual information relating to events having a current or predicted effect on network traffic (the search engine element begins to see searches associated with this announcement – Hildebrand Step 112, Figure 4B);
classifying, by the one or more computing devices, the contextual information based one or more classification factors (the search engine element readily identifies that this announcement, and the recent increase in end user search terms, are associated with an event to which the server has expressed interest – Hildebrand Step 114, Figure 4B);
generating, by the one or more computing devices, a traffic predictor based on the classified contextual information (the server receives this information and determines a response protocol – Hildebrand Step 118, Figure 4B; the architecture of system 10 is not bluntly reactive, but rather intelligent enough to be predictive – Hildebrand ¶0027); and
allocating one or more network resources based at least one the traffic predictor (the server takes a control action based on the incoming event data… the server deploys two additional caches at strategic geographic points in the network – Hildebrand Step 120, Figure 4B).

Regarding claim 12, Hildebrand teaches wherein the contextual information comprises one or more of a call detail record, weather information, E911 information, website information, emergency broadcast information, video feed, news feed (the data feed service identifies a particular hyperlink within the news story – Hildebrand Step 202, Figure 5), or geological information source.

Regarding claim 13, Hildebrand teaches wherein the classification factors comprise one or more of a location (the data feed service identifies a particular hyperlink within the news story – Hildebrand Step 202, Figure 5), source identifier, readership level, or content type.

Regarding claim 14, Hildebrand teaches wherein the allocating the one or more network resources comprises allocating bandwidth to one or more services affected by the one or more contextual events (for example, bandwidth links can be provisioned in response to a predicted load – Hildebrand ¶0061).

Regarding claim 15, Hildebrand teaches wherein the allocating the one or more network resources comprises launching virtual instances to manage network traffic associated with the network traffic parameters (system 10 is configured to quickly deploy resources at the gallery’s website in order to avoid overwhelming (or even crashing) that website.  This can include provisioning… virtual machines – Hildebrand ¶0030).

Regarding claim 16, Hildebrand teaches wherein the events having a current or predicted effect on network traffic comprise one or more of a disruptive weather pattern, a voting results announcement, an emergency event, a news event (the data feed service identifies a particular hyperlink within the news story – Hildebrand Step 202, Figure 5; news stories are inherently related to news events), or a geological event.

Regarding claim 17, Hildebrand teaches a computer-readable medium (server 20 could simply be… a data storage location – Hildebrand ¶0034) storing instructions that, when executed, cause:

receiving, by the one or more computing devices, second information from a second source relating to one or more contextual events (for example, a real-time search engine (e.g., Collecta) that is indexing the most important sources [plural] of traffic can be set to search for… URLs that match a target service – Hildebrand ¶0023; Step 112 can be repeated for several sources because the search engine element indexes multiple sources of traffic);
identifying, by the one or more computing devices, one or more of the first information and the second information as having a predictive effect on network traffic (the search engine element readily identifies that this announcement, and the recent increase in end user search terms, are associated with an event to which the server has expressed interest – Hildebrand Step 114, Figure 4B); and
allocating one or more network resources based on at least the identified one or more of the first information and the second information (the server takes a control action based on the incoming event data… the server deploys two additional caches at strategic geographic points in the network – Hildebrand Step 120, Figure 4B).

Regarding claim 18, Hildebrand teaches wherein one or more of the first information and the second information comprises one or more of a call detail record, weather information, E911 information, website information, emergency broadcast information, video feed, news feed (the data feed service identifies a particular hyperlink within the news story – Hildebrand Step 202, Figure 5), or geological information source.



Regarding claim 20, Hildebrand teaches wherein identifying one or more of the first information and the second information as having a predictive effect on network traffic comprises comparing one or more network signatures of the network traffic parameters to portions of the one or more of the first information and the second information (the strength of a given event [the information relating to one or more contextual events] can be assessed [a form of comparison] in order to make predictive decisions about resources.  Further, the strength of the event could involve the number of hits being seen by the search engine, the frequency of keywords, the closeness of the words being identified by the search engine... etc. [examples of network signatures of the network traffic parameters] – Hildebrand ¶0037).

Regarding claim 21, Hildebrand teaches wherein identifying one or more of the first information and the second information as having a predictive effect on network traffic comprises identifying a traffic pattern based at least on the one or more of the first information and the second information (the Bayesian filter can be fed the text or markup of popular sites that tend to influence traffic patterns.  This filter could correlate the received load on the service with the text or the markup, which would suggest new keywords or URLs to add to the real-time search criteria – Hildebrand ¶0024).

Regarding claim 22, Hildebrand teaches wherein identifying one or more of the first information and the second information as having a predictive effect on network traffic comprises comparing 

Regarding claim 23, Hildebrand teaches wherein the allocating the one or more network resources comprises allocating bandwidth to one or more services affected by the one or more contextual events (for example, bandwidth links can be provisioned in response to a predicted load – Hildebrand ¶0061).

Regarding claim 24, Hildebrand teaches wherein the allocating the one or more network resources comprises launching virtual instances to manage network traffic associated with the network traffic parameters (system 10 is configured to quickly deploy resources at the gallery’s website in order to avoid overwhelming (or even crashing) that website.  This can include provisioning… virtual machines – Hildebrand ¶0030).

Regarding claim 25, Hildebrand teaches wherein the one or more contextual events comprise one or more of a disruptive weather pattern, a voting results announcement, an emergency event, a news event (the data feed service identifies a particular hyperlink within the news story – Hildebrand Step 202, Figure 5; news stories are inherently related to news events), or a geological event.

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,951,538. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-50 of the present application are merely broader versions of the claims and claim limitations of U.S. Patent No. 10,951,538.

Conclusion
This is a CONTINUATION of applicant's earlier Application No. 14/698,929, now U.S. Patent No. 10,951,538.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  In this case, the claim limitations of the present application are IDENTICAL to those previously rejected in the earlier application on 5/1/2017 except for (1) claims 2-4, 12-13, 18-19, 27-29, 37-38, 43-44, and (2) claims 10, 16, 25, 35, 41, and 50; (1) differs from the previously rejected claims only by the substitution of “and” in the previously rejected claims to “or” in the present claims, and are rejected for the same reasons; (2) is similar, but not identical, to previously rejected claims 3, 11, 16, and are rejected for the same reasons.  Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON Y TSENG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441